Title: To Benjamin Franklin from Vergennes, 27 February 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versles. le 27. fev. 1783.
J’ai deja eû l’honneur, M. Il y a quelque temps de vous demander des eclaircissements Sur les moyens les plus propres à établir Solidement des relations de commerce entre la france et les Etats unis. Voicy le moment de S’en occuper et je vous prie de vouloir bien me faire part de votre opinion Sur cet objet qui doit etre d’un interêt commun aux deux nations.
M. franklin
